Citation Nr: 1115088	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  09-38 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran & J.R.


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1969 to April 1973, to include combat service in the Republic of Vietnam and his decorations include the Combat Action Ribbon.  

This matter came before the Board of Veterans' Appeals (Board or BVA) on appeal from December 2008 and June 2009 rating decisions by the Department of Veterans Affairs (VA) St. Louis, Missouri, Regional Office (RO).  The December 2008 rating action denied the Veteran entitlement to TDIU and the June 2009 rating action denied service connection for both right and left shoulder disorders.  

The Veteran had a hearing before the undersigned Acting Veterans' Law Judge, sitting at his local RO in March 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the Veteran's March 2010 Board hearing, the Veteran testified that he recently filed for disability benefits with Social Security Administration (SSA).  To date, however, VA has not made sufficient effort to obtain any SSA disability determinations and/or any relevant medical records generated in connection with his claim for benefits.  Any SSA decision(s) and any records upon which the agency may have based its determinations are potentially relevant to VA's adjudication of the Veteran's claims, VA is obliged to attempt to obtain and consider those records in adjudicating this appeal.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  As such, the Board has no discretion and must remand this appeal to attempt to obtain those SSA records.

Further, the Board observes that the Veteran receives regular VA treatment.  Pertinent records of his VA care, however, dated since May 2009, have not been associated with the claims folder.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  For this reason as well, the claims must be remanded.

The Veteran seeks service connection for right and left shoulder disorders.  At his March 2010 hearing, the Veteran testified that he injured both his right and left shoulders while serving in combat in Vietnam.  He also reported that he had these symptoms since that time.  Although his service treatment records are negative of any shoulder related complaints and/or treatments and an April 2007 VA treatment record suggests he may have sustained a post-service left shoulder injury, the record confirms that he had combat service in Vietnam.  In light of the Veteran's competent and credible report, and given that injuring his shoulders is consistent with the circumstances, conditions and hardships of his Vietnam combat service, see 38 U.S.C.A. § 1154(b) (West 2002), the Board finds that a VA examination is necessary to adjudicate his right and left shoulder claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the claims must be remanded.

In addition, a February 2009 statement and at the March 2010 hearing, the Veteran stated that he was unemployable due to his PTSD.  He also testified that his PTSD has worsened since his since the most recent VA examination, which was conducted in February 2009.  As such, VA is required to afford him a contemporaneous VA examination, to assess the current nature, extent and severity of this disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  His informal claim for a higher rating for PTSD, together with his claims of service connection for right and left shoulder disability, are inextricably intertwined with his TDIU claim.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social Security Administration (SSA) the records pertinent to the Veteran's claim for SSA disability benefits and any medical records concerning that claim.  All efforts to obtain the records should be documented, a negative response should be requested if no records are available.

2.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's PTSD and right and left shoulder conditions, dated since May 2009.  Any negative response should be in writing, and associated with the claims folder.

3.  After associating all outstanding records with the claims folder, the RO should schedule the Veteran for an appropriate VA examination to determine the etiology and or onset of any right and left shoulder disability found to be present.  The claims folder should be made available to and reviewed by, the examiner and all necessary tests should be conducted.  The examiner must diagnose all right and left shoulder disability found to be present and opine as to whether it is at least as likely as not that any right or left shoulder disability is related to or had its onset in service.  In offering these opinions, in light of the Veteran's documented combat service in Vietnam, the examiner must assume the occurrence of in-service right and left shoulder injuries.  In addition, the examiner must acknowledge and discuss the Veteran's lay report regarding the onset of his right and left shoulder problems.   

All findings and conclusions should be set forth in a legible report.

4.  After associating all outstanding records with the claims folder, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his PTSD.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.  The examiner must indicate the impact of the Veteran's PTSD on his ability to work.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report. 

5.  After the aforementioned development, the RO must schedule the Veteran for an appropriate VA examination regarding his claim of entitlement to a TDIU.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted. 

The examiner should then opine as to whether, without regard to his age or the impact of any nonservice-connected disabilities, it is at least as likely as not that (i) any right and/or left shoulder disorder found to be related to be related to service, if any, the Veteran's service-connected (ii) PTSD, (iii) left ear hearing loss, (iv) tinnitus, and/or (v) right testicle appendix excision, alone or together, render him unable to secure or follow a substantially gainful occupation.

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

6.  Then adjudicate the Veteran's PTSD claim and readjudicate his right shoulder, left shoulder and TDIU claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

